Exhibit 10.6

﻿

Indemnification Agreement

﻿

Indemnification Agreement, dated as of May 15, 2018, between ServiceMaster
Global Holdings, Inc., a Delaware corporation (the “Company”), and Rex Tibbens
(“Indemnitee”).

WHEREAS, qualified persons are reluctant to serve corporations as directors
unless they are provided with appropriate indemnification and insurance against
claims arising out of their service to and activities on behalf of the
corporations;  and

WHEREAS, the Company has determined that attracting and retaining such persons
is in the best interests of the Company’s stockholders and that it is
reasonable, prudent and necessary for the Company to indemnify such persons to
the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

1.    Defined Terms;  Construction.

(a)    Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:

“Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such first
person.  For these purposes, “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
person by reason of ownership of voting securities, by contract or otherwise.

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries acting in such capacity, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 50%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years commencing from and
after the date hereof, individuals who at the beginning of such period
constitute the board of directors of the Company and any new director whose
election by the board of directors of the Company or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation other than a merger or consolidation that would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by





1

--------------------------------------------------------------------------------

 



being converted into Voting Securities of the surviving entity) at least 50% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of related transactions) all or
substantially all of its assets, or (v) the Company shall file or have filed
against it, and such filing shall not be dismissed, any bankruptcy, insolvency
or dissolution proceedings, or a trustee, administrator or creditors committee
shall be appointed to manage or supervise the affairs of the Company.

“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of the
Company or any of its Subsidiaries, or of any predecessor thereof, or is or was
serving at the request of the Company as a director (or a member of any
committee of a board of directors), officer, employee or agent (including
without limitation a manager of a limited liability company) of another entity,
or of any predecessor thereof, including service with respect to an employee
benefit plan.

“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”).  An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees and expenses of experts, witnesses
and public relations consultants, bonds, costs of collecting and producing
documents, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, appealing or otherwise participating in a Proceeding.

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 6(e), who has not performed any services (other than
services similar to those contemplated to be performed by Independent Legal
Counsel under this Agreement) for the Company or any of its Subsidiaries or for
Indemnitee within the last three years.

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry,





2

--------------------------------------------------------------------------------

 



administrative hearing, arbitration or other form of alternative dispute
resolution, including an appeal from any of the foregoing.

“Subsidiary” means any corporation, limited liability company, partnership or
other entity, a majority of whose outstanding voting securities is owned,
directly or indirectly, by the Company.

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.

(b)    Construction.  For purposes of this Agreement,

(1)    References to the Company and any of its Subsidiaries shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with the Company or any such Subsidiary or
that is a successor to the Company as contemplated by Section 9(e) (whether or
not such successor has executed and delivered the written agreement contemplated
by Section 9(e)).

(2)    References to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan.

(3)    References to a “witness” in connection with a Proceeding shall include
any interviewee or person called upon to produce documents in connection with
such Proceeding.

2.    Agreement to Serve.

Indemnitee agrees to serve as a director of the Company or one or more of its
Subsidiaries and in such other capacities as Indemnitee may serve at the request
of the Company from time to time, and by its execution of this Agreement the
Company confirms its request that Indemnitee serve as a director and in such
other capacities.  Indemnitee shall be entitled to resign or otherwise terminate
such service with immediate effect at any time, and neither such resignation or
termination nor the length of such service shall affect Indemnitee’s rights
under this Agreement.  This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which Indemnitee is a party or
create any right of Indemnitee to continued employment or appointment.

3.    Indemnification.  

(a)    General Indemnification.  The Company shall indemnify Indemnitee, to the
fullest extent permitted by applicable law in effect on the date hereof or as
amended to increase the scope of permitted indemnification, against Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
(including all interest, taxes, assessments and other charges in connection
therewith) incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding in any way connected with, resulting from or relating to
Indemnitee’s Corporate Status.





3

--------------------------------------------------------------------------------

 



(b)    Additional Indemnification Regarding Expenses.  Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee, the Company,
any of its Subsidiaries or any other person to enforce or interpret this
Agreement or any rights of Indemnitee to indemnification or advancement of
Expenses (or related obligations of Indemnitee) under the Company’s or any such
Subsidiary’s certificate of incorporation, bylaws or other organizational
agreement or instrument, any other agreement to which Indemnitee and the Company
or any of its Subsidiaries are party, any vote of stockholders or directors of
the Company or any of its Subsidiaries, the DGCL, any other applicable law or
any liability insurance policy, the Company shall indemnify Indemnitee against
Expenses incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding in proportion to the success achieved by Indemnitee in such
Proceeding, as determined by the court presiding over such Proceeding.

(c)    Partial Indemnification.  If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for a portion of any
Expenses, losses, liabilities, judgments, fines, penalties and amounts paid in
settlement incurred by Indemnitee, but not for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for such portion.

(d)    Nonexclusivity.  The indemnification and advancement rights provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may now or in the future be entitled under the certificate of
incorporation, bylaws or other organizational agreement or instrument of the
Company or any of its Subsidiaries, any other agreement, any vote of
stockholders or directors, the DGCL, any other applicable law or any liability
insurance policy; provided that to the extent that Indemnitee is entitled to be
indemnified by the Company under this Agreement and by any stockholder of the
Company or any Affiliate of any such stockholder (other than the Company) under
any other agreement or instrument, or by any insurer under a policy maintained
by any such stockholder or affiliate, (i) the obligations of the Company
hereunder shall be primary, and the obligations of such stockholder, affiliate
or insurer secondary, and (ii) Indemnitee shall proceed first against the
Company and any insurer under any policy maintained by the Company, second, if
indemnification is not provided by the Company or any such insurer on a timely
basis, against any insurer under a policy maintained by any such stockholder or
affiliate, and third, if indemnification is not provided by the Company or any
such insurer on a timely basis, against any such stockholder or affiliate.  Any
such stockholder or Affiliate shall be entitled to enforce the Company’s
obligation to provide indemnification in accordance with the priorities set
forth in this Section 3(d) directly against the Company, and each such
stockholder or Affiliate shall constitute an express intended third party
beneficiary under this Agreement for such purpose.  In the event that any such
stockholder or Affiliate makes indemnification payments or advances to
Indemnitee in respect of any Expenses, losses, liabilities, judgments, fines,
penalties or amounts paid in settlement for which the Company would also be
obligated pursuant to this Agreement, the Company shall reimburse such
stockholder or Affiliate in full on demand.

(e)    Exceptions.  Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated under the Agreement to indemnify Indemnitee:

(1)    For Expenses incurred in connection with Proceedings initiated or brought
voluntarily by the Indemnitee and not by way of defense, counterclaim or
crossclaim, except (x) as contemplated by Section 3(b), (y) in specific cases if
the





4

--------------------------------------------------------------------------------

 



board of directors of the Company has approved the initiation or bringing of
such Proceeding, and (z) as may be required by law.

(2)    For an accounting of profits arising from the purchase and sale by the
Indemnitee of securities within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

(f)    Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute such documents and do such acts as
the Company may reasonably request to secure such rights and to enable the
Company effectively to bring suit to enforce such rights; provided that the
Company shall not be entitled to contribution or indemnification from or
subrogation against any stockholder of the Company, any affiliate of any such
stockholder or any insurer under a policy maintained by any such stockholder or
affiliate.

4.    Contribution.  

(a)    The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(b)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for all expense,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement), in connection with any Proceeding, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding:  and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

5.    Advancement of Expenses.

The Company shall pay all Expenses incurred by Indemnitee in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status, other than a Proceeding initiated by Indemnitee for which the
Company would not be obligated to indemnify Indemnitee pursuant to Section
3(e)(i), in advance of the final disposition of such Proceeding and without
regard to whether Indemnitee will ultimately be entitled to be indemnified for
such Expenses and without regard to whether an Adverse Determination has been
made, except as contemplated by the last sentence of Section 6(f).  Indemnitee
shall repay such amounts advanced only if and to the extent that it shall
ultimately be determined by a court of competent jurisdiction in a final and
non-appealable decision that Indemnitee is not entitled to be indemnified by the
Company for such Expenses.  Such repayment obligation shall be unsecured and
shall not bear interest.  The Company shall not impose on Indemnitee additional
conditions to advancement or require from Indemnitee additional undertakings
regarding repayment.  The Company agrees that for the purposes of any
advancement of Expenses for which Indemnitee has made written demand to the
Company in accordance with this Agreement,





5

--------------------------------------------------------------------------------

 



all Expenses included in such demand that are certified by affidavit of
Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.

6.    Indemnification Procedure.

(a)    Notice of Proceeding; Cooperation.  Indemnitee shall give the Company
notice in writing as soon as practicable of any Proceeding for which
indemnification will or could be sought under this Agreement, provided that any
failure or delay in giving such notice shall not relieve the Company of its
obligations under this Agreement unless and to the extent that the Company is
materially prejudiced by such failure.

(b)    Settlement.  The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters.  The Company shall not be obligated to indemnify
Indemnitee against amounts paid in settlement of a Proceeding against Indemnitee
if such settlement is effected by Indemnitee without the Company’s prior written
consent, which shall not be unreasonably withheld.

(c)    Request for Payment;  Timing of Payment.  To obtain indemnification
payments or advances under this Agreement, Indemnitee shall submit to the
Company a written request therefor, together with such invoices or other
supporting information as may be reasonably requested by the Company and
reasonably available to Indemnitee.  The Company shall make indemnification
payments to Indemnitee no later than 30 days, and advances to Indemnitee no
later than 10 days, after receipt of the written request (and such invoices or
other supporting information) of Indemnitee.

(d)    Determination.  The Company intends that Indemnitee shall be indemnified
to the fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification.  In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 5 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise (including, without limitation, settlement of Proceeding
with or without payment of money or other consideration or the termination of
any issue or matter in such Proceeding by dismissal, with or without
prejudice).  Any decision that a Determination is required by law in connection
with any other indemnification of Indemnitee, and any such Determination, shall
be made within 30 days after receipt of Indemnitee’s written request for
indemnification, as follows:

(1)    If no Change in Control has occurred, (w) by a majority vote of the
directors of the Company who are not parties to such Proceeding, even though
less than a quorum, with the advice of Independent Legal Counsel, or (x) by a
committee of such directors designated by majority vote of such directors, even
though less than a quorum, with the advice of Independent Legal Counsel, or
(y) if there are no such directors, or if such directors so direct, by
Independent





6

--------------------------------------------------------------------------------

 



Legal Counsel in a written opinion to the Company and Indemnitee, or (z) by the
stockholders of the Company.

(2)    If a Change in Control has occurred, by Independent Legal Counsel in a
written opinion to the Company and Indemnitee.

Article I.    The Company shall pay all Expenses incurred by Indemnitee in
connection with a Determination.

(e)    Independent Legal Counsel.  If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the board of directors of the
Company and approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed).  If there has been a Change in Control, Independent Legal
Counsel shall be selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed).  The Company shall pay
the fees and expenses of Independent Legal Counsel and indemnify Independent
Legal Counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to its engagement.

(f)    Consequences of Determination; Remedies of Indemnitee.  The Company shall
be bound by and shall have no right to challenge a Favorable Determination.  If
an Adverse Determination is made, or if for any other reason the Company does
not make timely indemnification payments or advances of Expenses, Indemnitee
shall have the right to commence a Proceeding before a court of competent
jurisdiction to challenge such Adverse Determination and/or to require the
Company to make such payments or advances.  Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a Proceeding in
accordance with Section 3(b) and to have such Expenses advanced by the Company
in accordance with Section 5.  If Indemnitee fails to timely challenge an
Adverse Determination, or if Indemnitee challenges an Adverse Determination and
such Adverse Determination has been upheld by a court of competent jurisdiction
in a final and non-appealable decision, then, to the extent and only to the
extent required by such Adverse Determination or final decision, the Company
shall not be obligated to indemnify or advance Expenses to Indemnitee under this
Agreement.

(g)    Presumptions; Burden of Proof.  In connection with any Determination, or
any review of any Determination, by any person, including a court:

(1)    It shall be a presumption that a Determination is not required.

(2)    It shall be a presumption that Indemnitee has met the applicable standard
of conduct and that indemnification of Indemnitee is proper in the
circumstances.

(3)    The burden of proof shall be on the Company to overcome the presumptions
set forth in the preceding clauses (i) and (ii), and each such presumption shall
only be overcome if the Company establishes that there is no reasonable basis to
support it.

(4)    The termination of any Proceeding by judgment, order, finding, settlement
(whether with or without court approval) or conviction, or upon a plea





7

--------------------------------------------------------------------------------

 



of nolo contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
standard of conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise.

(5)    Neither the failure of any person or persons to have made a Determination
nor an Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 6(f) shall be de novo with respect to all determinations of
fact and law.

7.    Directors and Officers Liability Insurance.

(a)    Maintenance of Insurance.  So long as the Company or any of its
Subsidiaries maintains liability insurance for any directors, officers,
employees or agents of any such person, the Company shall ensure that Indemnitee
is covered by such insurance in such a manner as to provide Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s and its Subsidiaries’ then current directors and officers.  If at any
date (i) such insurance ceases to cover acts and omissions occurring during all
or any part of the period of Indemnitee’s Corporate Status or (ii) neither the
Company nor any of its Subsidiaries maintains any such insurance, the Company
shall ensure that Indemnitee is covered, with respect to acts and omissions
prior to such date, for at least six years (or such shorter period as is
available on commercially reasonable terms) from such date, by other directors
and officers liability insurance, in amounts and on terms (including the portion
of the period of Indemnitee’s Corporate Status covered) no less favorable to
Indemnitee than the amounts and terms of the liability insurance maintained by
the Company on the date hereof.

(b)    Notice to Insurers.  Upon receipt of notice of a Proceeding pursuant to
Section 6(a), the Company shall give or cause to be given prompt notice of such
Proceeding to all insurers providing liability insurance in accordance with the
procedures set forth in all applicable or potentially applicable policies.  The
Company shall thereafter take all necessary action to cause such insurers to pay
all amounts payable in accordance with the terms of such policies.

8.    Exculpation, etc.

(a)    Limitation of Liability.  Indemnitee shall not be personally liable to
the Company or any of its Subsidiaries or to the stockholders of the Company or
any such Subsidiary for monetary damages for breach of fiduciary duty as a
director of the Company or any such Subsidiary;  provided,  however, that the
foregoing shall not eliminate or limit the liability of the Indemnitee (i) for
any breach of the Indemnitee’s duty of loyalty to the Company or such Subsidiary
or the stockholders thereof;  (ii) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of the law;  (iii)
under Section 174 of the DGCL or any similar provision of other applicable
corporations law;  or (iv) for any transaction from which the Indemnitee derived
an improper personal benefit.  If the DGCL or such other applicable law shall be
amended to permit further elimination or limitation of the personal liability of
directors, then the liability of the Indemnitee shall, automatically, without





8

--------------------------------------------------------------------------------

 



any further action, be eliminated or limited to the fullest extent permitted by
the DGCL or such other applicable law as so amended.

(b)    Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company or any of its
Subsidiaries against Indemnitee or Indemnitee’s estate, spouses, heirs,
executors, personal or legal representatives, administrators or assigns after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period, provided that if any shorter period of limitations is otherwise
applicable to any such cause of action, such shorter period shall govern.

9.    Miscellaneous.

(a)    Non-Circumvention.  The Company shall not seek or agree to any order of
any court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.

(b)    Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law;  (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto;  and (iii) to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

(c)    Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) on the
date of delivery if delivered personally, or by facsimile, upon confirmation of
receipt, (ii) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service or (iii) on the third
business day following the date of mailing if delivered by domestic registered
or certified mail, properly addressed, or on the fifth business day following
the date of mailing if sent by airmail from a country outside of North America,
to Indemnitee at the address shown on the signature page of this Agreement, to
the Company at the address shown on the signature page of this Agreement, or in
either case as subsequently modified by written notice.

(d)    Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.





9

--------------------------------------------------------------------------------

 



(e)    Successors and Assigns.  This Agreement shall be binding upon the Company
and its respective successors and assigns, including without limitation any
acquiror of all or substantially all of the Company’s assets or business and any
survivor of any merger or consolidation to which the Company is party, and shall
inure to the benefit of and be enforceable by Indemnitee and Indemnitee’s
estate, spouses, heirs, executors, personal or legal representatives,
administrators and assigns.  The Company shall require and cause any such
successor, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement as if it
were named as the Company herein.  No such assumption and agreement shall
relieve the Company of any of its obligations hereunder, and this Agreement
shall not otherwise be assignable by the Company.

(f)    Choice of Law; Consent to Jurisdiction.  This Agreement shall be governed
by and its provisions construed in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware, without regard to the conflict of law
principles thereof.  The Company and Indemnitee each hereby irrevocably consents
to the jurisdiction of the courts of the State of Delaware for all purposes in
connection with any Proceeding which arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be brought only
in the state courts of the State of Delaware.

(g)    Integration and Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall not supersede the provisions of the Company’s
certificate of incorporation, bylaws or other organizational agreement or
instrument, any other agreement, any vote of stockholders or directors, the DGCL
or other applicable law, to the extent any such provisions shall be more
favorable to Indemnitee than the provisions hereof.

(h)    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

[Signature Page Follows]

﻿

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

﻿

By:

/s/ Dion Persson

﻿

 

Name: Dion Persson

﻿

 

Title: Senior Vice President, Business Development

﻿

 

 

﻿

 

 

﻿

Address: 150 Peabody Place

﻿

               Memphis, TN 38103

﻿

﻿

AGREED TO AND ACCEPTED:

 

 

 

 

INDEMNITEE:

 

﻿

 

 

By:

/s/ Rex Tibbens

 

﻿

Name:  Rex Tibbens

 

﻿

Title:

 

﻿

 

 

Address: XXXX

 

               XXXX, WA 98110

 

﻿

 



11

--------------------------------------------------------------------------------